Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/386,837 filed on 04/17/2019. This communication is the first action on the merits.

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

IDS
The information disclosure statement filed on 04/17/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 




	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, system, and computer program product for prioritizing task action items based The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-7), “system” (Claims 8-13), “computer program product, comprising: a computer-readable storage medium”(Spec: [0086]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”) (Claims 14-20)
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 8, and 14:
…recognizing a user-related task conveyed within the electronically rendered text; (Examiner finds that “recognizing” tasks conveyed within electronically rendered text, e.g. email, is merely an “observation” of data capable of being performed mentally and/or similar to “parsing” the courts have found that such extracting of data when recited at a high level of generality is an abstract idea MPEP 2106.04(a)(2)(III)(C )(3): “Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. “)
Generating…an action item corresponding to the user-related task; 
prioritizing the action item by assigning to the action item a priority computed based on at least one priority factor corresponding to the user-related task, the at least one priority factor…selected from … predetermined priority factors …; 
responsive to a change in task-related circumstances… based on other electronically rendered text, recomputing the priority assigned to the action item.  

linking an expiry time to the action item based on the priority and, responsive to the change in task-related circumstances, changing the expiry time. (claims 2, 9, and 15)
wherein the prioritizing comprises determining a probability indicating a likelihood that a user will act upon the action item within a specified timeframe.  (claims 3, 10, and 16)
wherein the prioritizing comprises determining an importance of the action item corresponding to the user-related task based on the importance of the user-related task to a party for whom the user-related task is performed.  (claims 4, 11, and 17)
wherein the prioritizing comprises determining at least one current focus of a user.  (claims 5, 12, and 18)
wherein the determining at least one current focus of the user comprises identifying a geographical location of the user.  (Claims 6, 13, and 19)
wherein the …predetermined priority factors comprises at least one of a task frequency, a task urgency, a task duration, a number of people assigned to a task, a task-specific skill level, a task-specific completion time, and an organizational hierarchy.  (claims 7 and 20)
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed prioritizing and re-prioritizing based on priority factors and changes in task-related circumstances, e.g. change in user focus or task-related sentiment, Spec: [0070]-[0071], is found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the identification and prioritization of user tasks is a management of user activity or behavior; and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the recited limitations merely amount to steps for managing user tasks that can be performed mentally and/or using pen and paper. 
Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The claims recite the additional elements of: “computer” (claim 1), “A system, comprising: a computer having at least one processor programmed to initiate executable operations, the executable operations including:” (claims 8-13), and “A computer program product, comprising: a computer-readable storage medium having program code stored thereon, the program code executable by computer hardware to initiate operations including:” (claims 14-20), “database” (claims 1, 7, 8, 14, and 20), used to “automatically” (claims 1, 8, and 14) perform the claimed method which merely amounts to generic computer components (Spec. at least: [0044]-[0046] and Fig. 3) used to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)) and thus fail to integrate the recited abstract idea into a practical application;
“electronically rendered text” (claims 1, 8, and 14), however the retrieving and analyzing of electronically rendered text, e.g. email (Spec: [0036]), to identify user-related tasks is merely an attempt to limit the abstract idea of prioritizing tasks based on priority factors and task-related circumstances, e.g. user focus or sentiment, to a particular technological field or field of use (MPEP 2106.05(h)); 
“retrieving, with a computer, an electronically rendered text from at least one sampled text source in response to the computer automatically recognizing a user-related task conveyed within the electronically rendered text” (claims 1, 8, and 14) however the aforementioned retrieving, by a computer, electronic data from a generic “text source” is merely an attempt to apply the abstract idea(s) of “recognizing” and “retrieving” data that conveys user-related task(s) for prioritization, e.g. messages or calendared events (Spec: [0057]) capable of being observed or evaluated mentally, in a technological environment on a general purpose computer (MPEP 2106.05(f)) and/or merely amounts to insignificant pre-solution data collection activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application; 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) of “recognizing” tasks within electronic text data (MPEP 2106.05(h)) and performs extra-solution data gathering, i.e. “retrieving” electronically rendered text that conveys the “recognized” tasks for prioritization (claims 1, 8, and 14) (MPEP 2106.05(g)), which is further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to prioritizing task action items based on priority factors and changes in task-related circumstances. 
	Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 8, 10-12, 14, 16-18 and 20  rejected under 35 U.S.C. 103 as being unpatentable over: 
Jothilingam et al. US 20170193349 A1 (hereinafter “Jothilingam”) in view of
Brown US 20150363733 A1 (hereinafter “Brown”). 
Claims 1, 8, and 14,
Jothilingam teaches: A method, comprising: 
retrieving, with a computer, an electronically rendered text from at least one sampled text source in response to the computer automatically recognizing a user-related task conveyed within the electronically rendered text; (Fig. 2-4, 12; [0040] FIG. 2 is a block diagram illustrating electronic communication 202 subjected to an example task extraction process 204. For example, process 204 may involve any of a number of techniques for detecting whether task content is included in incoming or outgoing communications or in a database. Process 204 may also involve techniques for automatically marking, annotating, or otherwise identifying the message as containing task content. In some examples, process 204 may include techniques that extract a summary (not illustrated) of tasks for presentation and follow-up tracking and analysis. Task 206 may be extracted from multiple forms of content of electronic communication 202. Such content may include interpersonal communications such as email, SMS text or images, instant messaging, posts in social media, meeting notes, database content, and so on. Such content may also include content composed using email applications or word-processing applications, among other possibilities.; [0041] In some examples, task extraction process 204 may identify and extract task parameters, such as an action, a subject, and/or a keyword from task 208. ; [0042]: For developing methods used in extraction systems or for real-time usage of methods for identifying and/or inferring tasks or commitments and their properties, analyses may include natural language processing (NLP) analyses at different points along a spectrum of sophistication.;  [0086] At block 1202, the task operations module may receive data indicating a set of tasks for a user. For example, such tasks may be received or detected from entities such as 404-426 or manually entered via a user interface. At block 1204, the task operations module may, based at least in part on the set of tasks, query one or more data sources for information regarding each of the set of tasks. For example, one or more data sources may include any of entities 404-426 described in the example of FIG. 4. In another example, one or more data sources may include any portion of computer-
generating with the computer an action item corresponding to the user-related task; ([0078] At block 1006, task operations module 402 may generate one or more task-oriented actions based, at least in part, on the determined task content. Such actions may include prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users, just to name a few examples. In some examples, task operations module 402 may generate or determine task-oriented processes by making inferences about nature and timing of "ideal" actions, based on determined task content (e.g., estimates of a user-desired duration). In some examples, task operations module 402 may generate or determine task-oriented processes by automatically identifying and promoting different action types based on the nature of a determined task (e.g., "write report by 3pm" may require setting aside time, whereas "let me know by 3pm" suggests the need for a reminder).; [0079] At block 1008, task operations module 402 may provide a list of the task-oriented actions to the user for inspection or review. … At block 1014, the task operations module may generate and display a visual cue and productivity report, for example.; [0073]: In some examples, the system may populate graphic 702 with information about a set of tasks.; Fig.7-9)
prioritizing the action item by assigning to the action item a priority computed based on at least one priority factor corresponding to the user-related task, the at least one priority factor automatically selected from a database of predetermined priority factors by the computer; ([0064] Task operations module 506 may include a database 508 that stores a history of performance parameters for a number of tasks for a particular user. Such parameters may include time to complete particular types of tasks, categorization of tasks, and relative importance of tasks, just to name a few examples.; [0065] Task operations module 506 may further include a prioritization engine 510 and an extraction module 512. Prioritization engine 510 may access database 508 to prioritize a set of tasks based, at least in part, on performance parameters for each of the set of tasks.; [0076] FIG. 9 is a view of a display 900 showing an example task list 902, which may to prioritize the tasks by using task parameters (e.g., 310, illustrated in FIG. 3) and results of machine learning, as described above. Such machine learning may also be used to predict the time a user takes to perform particular tasks based, at least in part, on a particular task type and on the task parameters. The system may order the list of tasks 906 by identifying or determining relative importance or urgency of each of the tasks. Task list 902 may change dynamically during display in response, for example, to changing conditions, which may be determined by a task operations module (e.g., 402).; [0052] In some examples, a system performing task extraction process 304 may determine a measure of importance of a task, where a low-importance task is one for which the user would consider to be relatively low priority (e.g., low level of urgency) and a high-importance task is one for which the user would consider to be relatively high priority (e.g., high level of urgency). Importance of a task may be useful for subsequent operations such as prioritizing tasks,; [0066]-[0067] In some examples, a system may assign task priority in alignment with past history of a user's task performance. For example, a user may historically demonstrate that high priority mail addressed only to the user takes more priority than a mail in which the user is cc'd or marked as FYI. In another example, if the user is working on a particular task, then portion of completion, start date, and end date may be combined to set the priority of the task. Accordingly, each task type may use combinations of certain aspects of the tasks to derive a pattern from machine learning results and to prioritize the tasks.)
responsive to a change … recomputing the priority assigned to the action item.  ([0076]: The system may order the list of tasks 906 by identifying or determining relative importance or urgency of each of the tasks. Task list 902 may change dynamically during display in response, for example, to changing conditions, which may be determined by a task operations module (e.g., 402). )

Jothilingam fails to clearly articulate: 
responsive to a change in task-related circumstances, as determined by the computer based on other electronically rendered text, recomputing the priority assigned to the action item.(bold emphasis added)
Brown however, in analogous art of extracting and prioritizing task items, clearly teaches:
responsive to a change in task-related circumstances, as determined by the computer based on other electronically rendered text, recomputing the priority assigned to the action item.(bold emphasis added) ([0072] Thus, the priority of the workspace, in some cases relative to other local workspaces that are present, may be adjusted based on receipt of this document. As one example, the received document may be one that is for the receiving user to review and/or approve. There is a task, then, associated with the workspace, and more particularly pertaining to the document. The task is to review/approve the document. In this regard, the task may have a priority. The priority for the task may be set manually, automatically, or by a combination of the two. For instance, the document may have been provided with a note from the sender requesting that the document be reviewed/approved within 24 hours. The system can be configured to automatically detect the request that the document be addressed within 24 hours, and create a task `Review/approve document within 24 hours` with a relatively high priority.;  [0073] Below are some examples of how an incoming data item could be analyzed to trigger changes in priority of workspaces. They are provided as examples only, and many other examples are possible. [0074] Email: Trigger--a new email from an executive received with a workspace ID tag matching that of a local workspace; Action--increase priority of the local workspace having that matching tag, proportionate to the executive's seniority in the organization, and add the email to the workspace; [0096] The method continues by dynamically updating priority of the project workspace relative to priority of the other project workspace(s), based on detecting a change to the project workspace (708). Detecting that the change has been made to the project workspace may include detecting an addition of a data item to the project workspace. Additionally or alternatively, detecting that the change has been made to the project workspace may include determining that a change has been made to a priority of a task of the one or more tasks. An example of detecting a change to a project workspace is provided below with reference to FIG. 8. [0098]: The process begins by detecting a change to an attribute of an existing data item included in the project workspace and/or the addition of a new data item to the project workspace (802). In response to this detecting, the process changes priority of one or more tasks included in the project workspace (804).; [0033] A project may require attention based on factors that might indicate how urgent the project or task(s) thereof are, such as through incoming emails or phone calls. In this regard, a trigger for raising priority of a project (or re-prioritizing a temporarily de-prioritized project) could be a due date for a task or a specified number of unread emails related to the task in the user's inbox, as examples.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Jothilingam’s system and method, as described above including extracting and prioritizing tasks, to clearly include reprioritizing tasks/action items responsive to a change in task-related circumstances based on other electronically rendered text in view of Brown in order to efficiently maximize user productivity by bringing higher priority tasks into focus (Brown: [0048]: Only documents and other data items relevant to the currently visible workspace are shown, and the workspace visually represents the priority of each workspace and tasks thereof to the user so that he or she can focus on the tasks that will most efficiently maximize productivity.; [0091]) and automatically tagging and associating data with workspaces/tasks to ease the burden on the user (Brown: [0063]) (see MPEP 2143 G).

Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Jothilingam and Brown, as described above, in the same field of task prioritization and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jothilingam (Fig. 2-3; [0022]; [0065]; [0067]; [0078]) describing extracting task details from electronic text and  dynamically changing priority of tasks in a task list based on relative importance or urgency and changing conditions ([0076]: The system may order the list of tasks 906 by identifying or determining relative importance or urgency of each of the tasks. Task list 902 may change dynamically during display in response, for example, to changing conditions, which may be determined by a task operations module (e.g., 402). ) and Brown ([0072]-[0074]; [0033]; Fig. 1, 8; [0049]; [0031]) describing determining priority and adjusting priority of workspaces and .


Claims 8 and 14 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting more details of the computer system performing the method of claim 1, specifically “A system, comprising: a computer having at least one processor programmed to initiate executable operations, the executable operations including:” (claim 8) and “A computer program product, comprising: a computer-readable storage medium having program code stored thereon, the program code executable by computer hardware to initiate operations including:” (claim 14) which is also clearly further taught by Jothilingam (at least Fig.1 , 4; [0029]-[0031]: “In some examples, as shown regarding device 102d, computer-readable media 108 can store instructions executable by the processor(s) 104”) describing implementing the described method(s) on a computer system and thus claims 8 and 14 are similarly rejected under 35 U.S.C. 103 as being unpatentable over Jothilingam in view of Brown for the same reasons as described above for representative claim 1. 

Claims 3, 10, and 16,
Jothilingam/Brown teach all the limitations of parent claims 1, 8, and 14 as described above. 
Jothilingam further teaches: Wherein the prioritizing comprises determining a probability indicating a likelihood that a user will act upon the action item within a specified timeframe. ([0080]: and integrating real-time composition tools having an ability to deliver task-oriented goals based on time required (e.g., to help users avoid overpromising based on other constraints on the user's time).; [0076] FIG. 9 is a view of a display 900 showing an example task list 902, which may include a prioritization field 904 of a list of tasks 906. A system may use a prioritization engine, such as 510, to prioritize the tasks by using task parameters (e.g., 310, illustrated in FIG. 3) and results of machine learning, as described above. Such machine learning may also be used to predict the time a user takes to perform particular tasks based, at least in part, on a particular task type and on the task parameters. The system may order the list of tasks 906 by identifying or determining relative importance or urgency of each of the tasks.    [0078] At block 1006, task operations module 402 may generate one or more task-oriented actions based, at least in part, on the determined task content. Such actions may include prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users, just to name a few examples. In some examples, task operations module 402 may generate or determine task-oriented processes by making inferences about nature and timing of "ideal" actions, based on determined task content (e.g., estimates of a user-desired duration).; [0068]: Machine learning model 600 includes any of a number of functional blocks, such as random forest block 602, support vector machine block 604, and graphical models block 606. [0070]: Graphical models block 606 functions as a probabilistic model for which a graph is a probabilistic graphical model that shows conditional dependence and independence among random variables. Probabilistic graphical models represent the joint probability distribution over a set of variables of interest. Probabilistic inference algorithms operate on these graphical models to perform inferences based on specific evidence. The inferences provide updates about probabilities of interest, such as the probability that a message or that a particular sentence contains a task, or the probability that a user can perform a particular task in a particular amount of time.;)

Claims 4, 11, and 17,
Jothilingam/Brown teach all the limitations of parent claims 1, 8, and 14 as described above. 
Jothilingam teaches: wherein the prioritizing comprises determining an importance of the action item corresponding to the user-related task … ([0052] In some examples, a system performing task extraction process 304 may determine a measure of importance of a task, where a low-importance task is one for which the user would consider to be relatively low priority (e.g., low level of urgency) and a high-importance task is one for which the user would consider to be relatively high priority (e.g., high level of urgency). Importance of a task may be useful for subsequent operations such as prioritizing tasks,; [0064] Task operations module 506 may include a database 508 that stores a history of performance parameters for a number of tasks for a particular user. Such parameters may include time to complete particular types of tasks, categorization of tasks, and relative importance of tasks, just to name a few examples.; [0065] Task operations module 506 may further include a prioritization engine 510 and an 
Jothilingam fails to teach: wherein the prioritizing comprises determining an importance of the action item corresponding to the user-related task based on the importance of the user-related task to a party for whom the user-related task is performed.  (bold emphasis added)
Brown however further teaches: wherein the prioritizing comprises determining an importance of the action item corresponding to the user-related task based on the importance of the user-related task to a party for whom the user-related task is performed.  (bold emphasis added) (   [0034] There are various ways of triggering reminders, focusing to a project workspace or task thereof, etc. For example, if an email is received from a participant in a particular project (for instance the user's boss) saying something project-related is urgent, that email may become associated with the appropriate project workspace, and the user's attention may be directed to that workspace. The workspace may be brought to the front of the user interface or it may increase in size proportionally to how important rules set up in the interface dictate the project should be in light of the email.; [0031] In some embodiments, a user's current workload is represented by a free-form "cloud" visually representing (e.g. as bubbles). Project workspaces having tasks are represented visually. The priorities of these workspaces are represented to the user, may be relative to each other, may indicate what the user is to work on, and may be adjusted dynamically and automatically in real time and alert the users to that adjustment. Additionally, the user may manually adjust the priorities of what they are working on. The bubbles (or other graphical representations of the project workspaces) may increase in size and slowly drift toward the middle (or other focal point) of the cloud, depending on importance and urgency. Importance and urgency may be determined automatically from feeds from other data sources, such as email systems, calendar events, project milestones, social networking data, and so forth. ; [0038] A workspace contains data items/objects such as files, documents, spreadsheets, emails, chats, calendar events, social networking update, contacts, etc. and can be changed in size and position (automatically and/or manually by a user) to indicate its priority/importance. Tasks can be moved around by a user and become more dominant based on criteria such as due date, amount of email traffic, updates to the documents, creation of new data items within a workspace, and others. Priority changes can be represented visually to a user a new email from an executive received with a workspace ID tag matching that of a local workspace; Action--increase priority of the local workspace having that matching tag, proportionate to the executive's seniority in the organization, and add the email to the workspace)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Jothilingam’s system and method, as described above including extracting and prioritizing tasks, to clearly include determining an importance of an action item/task based on the importance of the task to a party for whom the task is being performed for in view of Brown in order to efficiently maximize user productivity by bringing higher priority tasks into focus (Brown: [0048]: Only documents and other data items relevant to the currently visible workspace are shown, and the workspace visually represents the priority of each workspace and tasks thereof to the user so that he or she can focus on the tasks that will most efficiently maximize productivity.; [0091]) and automatically tagging and associating data with workspaces/tasks to ease the burden on the user (Brown: [0063]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Jothilingam and Brown, as described above, in the same field of task prioritization and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jothilingam (Fig. 2-3; [0022]; [0065]; [0067]; [0078]) describing extracting task details from electronic text and  dynamically changing priority of tasks in a task list based on relative importance or urgency and changing conditions ([0076]: The system may order the list of tasks 906 by identifying or determining relative importance or urgency of each of the tasks. Task list 902 may change dynamically during display in response, for example, to changing conditions, which may be determined by a task operations module (e.g., 402). ) based on various factors including whether it is work-related or who is included in the email communications, e.g. “TO”, or “CC’d”, ([0056], [0067]) and Brown ([0072]-[0074]; [0033]; Fig. 1, 8; [0049]; [0031]) describing determining priority and adjusting priority of workspaces and associated tasks/projects based on analyzing 



Claims 5, 12, and 18,
Jothilingam/Brown teach all the limitations of parent claims 1, 8, and 14 as described above. 
Jothilingam fails to clearly teach: wherein the prioritizing comprises determining at least one current focus of a user.  
Although Jothilingam describes setting task priority based on if the user is working on a particular task ([0067]: “In another example, if the user is working on a particular task, then portion of completion, start date, and end date may be combined to set the priority of the task.”), Jothilingam fails to clearly articulate determining a “current focus” 
Brown however further teaches: wherein the prioritizing comprises determining at least one current focus of a user.  (Brown describes triggering increasing priority of a workspace based on a user answering, i.e. “focusing” on, an incoming phone call associated with the workspace, also de-prioritizing the user’s previous focus/workspace: [0033]: A project may require attention based on factors that might indicate how urgent the project or task(s) thereof are, such as through incoming emails or phone calls. In this regard, a trigger for raising priority of a project (or re-prioritizing a temporarily de-prioritized project) could be a due date for a task or a specified number of unread emails related to the task in the user's inbox, as examples. ; [0077] Telephony: Trigger--incoming call from a telephone number (data item) tagged with a workspace ID; Action--when the call is answered, change user focus to the workspace having the workspace ID matching that of the incoming telephone number data item; [0102] FIG. 12 depicts an example process of focusing a project workspace based on an incoming communication, in accordance with aspects described herein. The process begins by detecting an incoming communication from a participant in a target project workspace (1202). The communication could be a phone call, for instance, incoming to a user's client device that presents a user interface in accordance with aspects described herein. Based on detecting the incoming communication, that particular target project workspace can be brought-to-focus (1204), in which case the workspace the user is currently working in is minimized and the target project workspace is presented to the user. This may be especially desired when the user interface is provided to the user on a mobile device that receives phone calls. The target project workspace may be brought to a front of the user interface based on receiving an incoming call from another user that is associated with a grouped data item of the target project workspace.; [0085] Aspects described herein bring together different data sources, collate them on a project/workload basis, and present them in an interactive graphical way that automatically brings the user's focus to projects/tasks by importance.; [0089] Dynamically alters priority of a workspace, and in turn the graphical depiction of the workspace, based on a user generated events, timed events and incoming data item priorities; [0090] Displays the most important tasks/projects in real-time in such a way that it is obvious to the user which tasks/projects the user should be focusing on;  [0095];) 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Jothilingam’s system and method, as described above including extracting and prioritizing tasks, to clearly include prioritizing tasks based on a current user focus in view of Brown in order to efficiently maximize user productivity by bringing higher priority tasks into focus (Brown: [0048]: Only documents and other data items relevant to the currently visible workspace are shown, and the workspace visually represents the priority of each workspace and tasks thereof to the user so that he or she can focus on the tasks that will most efficiently maximize productivity.; [0091]) and automatically tagging and associating data with workspaces/tasks to ease the burden on the user (Brown: [0063]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Jothilingam and Brown, as described above, in the same field of task prioritization and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jothilingam (Fig. 2-3; [0022]; [0065]; [0067]; [0078]) describing extracting task details from communications including audio feeds [0025] and  dynamically changing priority of tasks in a task list based on relative importance or urgency and changing conditions ([0076]: The system may order the list of tasks 906 by identifying or determining relative importance or urgency of each of the tasks. Task 

Claims 7 and 20,
Jothilingam/Brown teach all the limitations of parent claims 1 and 14 as described above. 
Jothilingam further teaches: wherein the database of predetermined priority factors comprises at least one of a task frequency, a task urgency, a task duration, a number of people assigned to a task, a task-specific skill level, a task-specific completion time, and an organizational hierarchy.  ([0052] In some examples, a system performing task extraction process 304 may determine a measure of importance of a task, where a low-importance task is one for which the user would consider to be relatively low priority (e.g., low level of urgency) and a high-importance task is one for which the user would consider to be relatively high priority (e.g., high level of urgency). Importance of a task may be useful for subsequent operations such as prioritizing tasks,; [0064] Task operations module 506 may include a database 508 that stores a history of performance parameters for a number of tasks for a particular user. Such parameters may include time to complete particular types of tasks, categorization of tasks, and relative importance of tasks, just to name a few examples.; [0065] Task operations module 506 may further include a prioritization engine 510 and an extraction module 512. Prioritization engine 510 may access database 508 to prioritize a set of tasks based, at least in part, on performance parameters for each of the set of tasks.; [0066]-[0067] In some examples, a system may assign task priority in alignment with past history of a user's task performance. For example, a user may historically demonstrate that high priority mail addressed only to the user takes more priority than a mail in which the user is cc'd or marked as FYI. In another example, if the user is working on a particular task, then portion of completion, start date, and end date may be combined to set the priority of the task. Accordingly, each task type may use combinations of 

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Jothilingam in view of Brown, as applied to parent claims 1, 8, and 14 above, in further view of 
Garber et al. US 20200210965 A1 (Provisional Application: 62/785,423 filed 12/27/2018) (hereinafter “Garber”). 
Claims 2, 9, and 15, 
Jothilingam/Brown teach all the limitations of parent claims 1, 8, and 14 as described above. 
Jothilingam/Brown fails to clearly teach: linking an expiry time to the action item based on the priority and, responsive to the change in task-related circumstances, changing the expiry time.  

Garber however, in analogous art of task management, teaches: linking an expiry time to the action item based on the priority and, responsive to the change in task-related circumstances, changing the expiry time.  ([0502] In some embodiments, the processing device may determine a time period that corresponds with the associated urgency level of the on-site service for the connected device. For example, assuming the urgency level is a value on a scale of one to ten where "ten" is very urgent and "one" is not urgent, a length of time period may be inversely proportionate to the urgency level, e.g., when the urgency level is "three" the time period may be thirty days and when the urgency level is "nine" the time period may be two days. Thus, as urgency level increases the time period may decrease. Furthermore, the processing device may also determine the time period based on the urgency level and based on the type of the connected device. The type of the connected device may be associated with the manufacture of the connected device, the owner of the connected device, the category of the connected device, receive one or more updates associated with the urgency level from the connected device, and may change the time period based on the received updates. For example, the updates from a connected device may indicate a change in status of at least one component of the connected device (or change in status of at least one device monitored by the connected device), which may require rescheduling the on-site service to an earlier date. Therefore, after receiving the updates, the processing device may determine again the urgency level and/or the time period. In one embodiment, the processing device may confirm that the scheduled date for the on-site service associated with the connected device is within the determined time period (e.g., within a second time period determined based on the received updates).; Prov. App: P. 68: Group 14: “the request including an indication of an urgency level…schedules a field professional visit within a time period that corresponds with the urgency level..An urgency level can be assigned to the information derived from the device and the task can be given a precedence in the task schedule”; P. 71: “receive updates directly from the connected device, and to change the urgency level based on the received updates”; P. 69: “after scheduling the task associated with the first request, receive a second request from a connected evice for an on-site service, wherein the second request includes an urgency level determined from the information received from the connected device; determine a time period that corresponds with the associated urgency level of the on-site service for the connected device; schedule a task associated with the second request at a second date within the determined time period; …wherein scheduling the task associated with the second request includes rescheduling the task associated with the first request to a different date”) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Jothilingam/Brown’s system and method(s) including prioritizing extracted tasks and reprioritizing based on changes in task-related circumstances, as described above, to include linking an expiry time to the action item/task based on priority and responsive to changes in task related circumstances, e.g. changes in priority, changing the corresponding expiry time  in view of Garber  in order to optimize the 
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Jothilingam/Brown and Garber, as described above, in the same field of task management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jothilingam describing extracting task details including specified or inferred pertinent dates, e.g. deadlines, [0022] and prioritizing tasks based on factors including completion and end dates ([0067]: “In another example, if the user is working on a particular task, then portion of completion, start date, and end date may be combined to set the priority of the task.”; [0078]), Brown ([0054], [0101], [0033]) describing priority or urgency associated with the project/workspace based on completion date or due dates and Garber [0502] describing receiving updates associated with the scheduled service, i.e. task related circumstances, and updating the urgency/priority of the scheduled service/task, the results of the combination were predictable (MPEP 2143 A).


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Jothilingam in view of Brown, as applied to parent claims 5, 12, and 18 above, in further view of 
O’Kane et al. US 20200097303 A1 (Provisional Application 62/736,450 filed 09/25/2018) (hereinafter “O’Kane”). 
Claims 6, 13, and 19,
Jothilingam/Brown teach all the limitations of parent claims 5, 12, and 18 as described above. 
Jothilingam/Brown fails to teach:  wherein the determining at least one current focus of the user comprises identifying a geographical location of the user.  

O’Kane however, in analogous art of communication and task management, teaches: wherein the determining at least one current focus of the user comprises identifying a geographical location of the user.  (O’Kane describes filtering/prioritizing insights/tasks displayed based on the user current location/context: [0138] In such a way, the user can filter the available insights to get only the insights they want to work with. For instance, the user could filter not only on a broader category level, but also apply very specific filters, such as filtering for available insights for the current day only, for insights related to current location or intended route of the user, for available tasks that can be resolved in a 5 minute break, or for tasks which require immediate attention or have a high priority. Again, filtering does not remove, clear, or dismiss the insights, but rather, changes the insights that are displayed for view and helps the user to focus on a specific set of sub-criteria as they deem appropriate at that time. For example, a user may focus only on out-of-office insights to inform the schedule for the day or to focus on those tasks requiring a particular quick action or type of quick to clear the insight, e.g., a follow up, etc.; [0140] According to other embodiments, available filters are defaulted on the user's behalf and set as the available view based on the user's context, such as the user's location, activity, schedule, mode of transport, intended route, and so forth, to assist the user with identifying and displaying the most important and/or urgent insights at that time.; [0148] For, example, the user may filter, that is, determine which insights are displayed vs. which insights are hidden in the insights display pane 1115, based on one or more of the categories of insights enumerated herein, the user's location, the user's context, the user's current or upcoming scheduled activities, the user's current or intended mode of transportation, if appropriate, the user's intended route, the current date and/or time of day, the time it takes to clear (i.e., address or otherwise resolve) an insight (e.g., a task insight), the priority of an insight (e.g., a task insight), the type of quick action to completed, or the estimated time to complete a quick action needed to clear an insight, the one or more parties involved in the event or task or other type of primary content, their status, either in absolute terms or relative to the status of the user of the PIM application, or when a threshold is exceeded, such as a minimum period of time before an event is to occur, or a maximum period of time that has elapsed after an event has occurred. At 1815, once insights are filtered according to user preferences, only the insights that are permitted according to the filter settings are then displayed in a context-specific pane.; Fig. 12A, 13A, 13B; Prov. App.: [0122]- [0126], [0098]-[0099],)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Jothilingam/Brown’s system and method(s) including prioritizing extracted tasks and reprioritizing based on changes in task- in view of O’Kane  in order to make it easier for the user to obtain contextually-relevant user-specific information, effectively and efficiently provide improvement to user’s work efficiency, and assist the user with identifying and displaying the most important and/or urgent insights/tasks based on current user’s context (O’Kane: [0074]; [0090]; [00138]; [0140]; Prov. Appl: 56, 75, 122-127) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Jothilingam/Brown and O’Kane, as described above, in the same field of task management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jothilingam describing dynamically changing priority of tasks in a task list based on relative importance or urgency and changing conditions (Fig. 9; [0076]: The system may order the list of tasks 906 by identifying or determining relative importance or urgency of each of the tasks. Task list 902 may change dynamically during display in response, for example, to changing conditions, which may be determined by a task operations module (e.g., 402). ) based on various factors including user task performance and whether a user is working on a particular task  ([0067]: “In another example, if the user is working on a particular task, then portion of completion, start date, and end date may be combined to set the priority of the task.”; [0078]), Brown ([0033]; [0077] Telephony: Trigger--incoming call from a telephone number (data item) tagged with a workspace ID; Action--when the call is answered, change user focus to the workspace having the workspace ID matching that of the incoming telephone number data item; [0102]) describing triggering changes in workspace/task priority based on user “focus”, e.g. answering an incoming call, and O’Kane describing filtering/prioritizing insights, including tasks, based on various factors (Fig. 12A, 13A, 13B; [00138]; [00140]; Prov. App.: [0122]- [0126], [0098]-[0099]), the results of the combination were predictable (MPEP 2143 A).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vemuri et al. US 20160224946 A1, Gedge et al. US 20160358065 A1, Fitzpatrick et al. US 20160148170 A1, Rao et al. US 20160086116 A1, Horvitz US 20050165631 A1, Klaka et al. US 20130124605 A1, Shenk et al. US 20170344931 A1, and Buddenbaum et al. US 9652531 B2: describing systems and methods for task extraction, prioritization, and management. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624